PER CURIAM.
This appeal is from an order directing appellants to pay workers’ compensation benefits to appellee pursuant to a deputy commissioner’s order directing such payments if this Court had not ruled upon the appeal of that order within 60 days from the trial court’s order. At the time the trial court entered its order, it did not have jurisdiction over the question of whether or not compensation should be paid to appellee because that question was before this Court on appeal from the deputy commissioner’s order. This Court has now ruled that compensation was not payable to appellee (Lister, et a1 v. Walker, (Fla. 1st DCA 1982). Case No. ZZ-227, opinion filed February 16, 1982.
Reversed.
ROBERT P. SMITH, Jr., C. J., and McCORD and MILLS, JJ., concur.